Citation Nr: 0428937	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  99-09 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for narcolepsy, to 
include as an undiagnosed illness.  

2.  Entitlement to service connection for a hearing loss.  

3.  Entitlement to service connection for a skin disability, 
to include as an undiagnosed illness.  

4.  Entitlement to service connection for a gastrointestinal 
disability, to include as an undiagnosed illness, and to 
include as secondary to service-connected disability.  

5.  Entitlement to an initial rating in excess of 30 percent 
for bronchitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARINGS ON APPEAL

Appellant, the appellant's wife, and the appellant's mother


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1986 to December 1991.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

The issues of entitlement to service connection for a hearing 
loss, entitlement to service connection for a skin 
disability, entitlement to service connection for a 
gastrointestinal disability to include as secondary to 
service-connected disability, and entitlement to an initial 
rating in excess of 30 percent for bronchitis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The veteran appeared before the undersigned in July 2004, and 
gave testimony in support of his claim.  


FINDINGS OF FACT

1.  The RO has obtained and fully developed all evidence 
necessary for the equitable disposition of the claim.   

2.  Narcolepsy was reasonably manifested within the first 
post-service year.  


CONCLUSION OF LAW

Narcolepsy may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran was not provided with notice pursuant to the 
VCAA, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 on this 
issue.  However, due to the favorable determination below, 
any outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  An organic 
disease of the nervous system may be presumed to have been 
incurred in service if manifested to a compensable degree 
within the first post service year.  38 U.S.C.A. § 1101, 
1110; 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed 
after discharged, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The veteran's service medical records are apparently 
incomplete.  The Board recognizes that there is a heightened 
obligation to assist the appellant in the development of his 
case, a heightened obligation to explain findings and 
conclusions, and a duty to consider carefully the benefit of 
the doubt rule in cases, such as in this situation, in which 
records are presumed to have been lost while the file was in 
the possession of the government.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The available service medical 
records consist of the veteran's dental records and his 
service separation examination report.  The October 1991 
separation examination report shows no history, complaint or 
diagnosis for any sleep problems.  

In a letter dated in February 1997, a private examiner noted 
that the veteran was first seen by him in December 1992 with 
complaints of severe fatigue.  It was noted that the veteran 
had reported that he was a truck driver and had fallen asleep 
several times while driving.  The examiner pointed out that 
the veteran had fallen asleep in the waiting room of his 
office after a 15-minute wait.  It was reported that 
examination showed the veteran to be extremely lethargic.  
The examiner stated that the veteran was again seen in May 
1993 at which time he was told to not drive due to persistent 
sopor.  It was noted that he was then seen on multiple 
occasions with complaints of severe fatigue and sleepiness.  
It was noted that the veteran was subsequently seen by a 
neurologist and that based on physical findings and testing, 
narcolepsy was diagnosed.  It was reported that the examiner 
had been the veteran's family physician since his birth and 
at no time prior to December 1992 had he been treated for the 
noted condition.  It was opined that the veteran's narcolepsy 
was directly caused by his service in the Marines during the 
Gulf War.  

Private medical records show that in November 1993, the 
veteran underwent a neurology consultation for excessive 
daytime sleepiness.  He gave a history of symptoms since 
returning from the Gulf War.  The finding was, sleep 
disorder, consider sleep apnea or narcolepsy.  In February 
1994, a private neurologist found, possibly idiopathic 
narcolepsy, but definitely the veteran has a sleep disorder 
with excessive daytime somnolence.  A sleep laboratory test 
was noted to be strongly suggestive of narcolepsy.  

On VA examination in May 1997, the veteran complained of 
having trouble staying awake.  The examiner found: no 
definite proof of narcolepsy: and the veteran has difficulty 
staying awake.  

In a February 2000 letter the private examiner who forwarded 
the above noted February 1997 letter reiterated his findings 
and opinion regarding the veteran's narcolepsy.  Records of 
treatment of the veteran into 2002 show diagnoses of 
narcolepsy.  

The Board finds that the evidence establishes that the 
veteran currently has narcolepsy.  This has been diagnosed by 
his private examiner after neurological consultation.  The 
initial diagnosis was made after the veteran complained of 
excessive sleepiness in December 1992, approximately one year 
after discharge from service in December 1991.  

While a review of the evidence does not show that the 
veteran's reported symptoms of narcolepsy were documented 
during service, he was treated for complaints of sleepiness 
shortly after service.  In addition, his private examiner has 
stated that the veteran did not have sleep complaints prior 
to service, and that in his opinion, the veteran's narcolepsy 
is related to his military service.  

The Board has reviewed the entire record.  The veteran's 
service medical records are incomplete through no fault of 
his own.  He, his spouse, and his mother have presented 
credible testimony regarding his complaints of tiredness and 
sleepiness prior to his separation from service and shortly 
thereafter.  There is competent evidence of narcolepsy within 
1 year of separation from service, and competent evidence 
relating narcolepsy to service.  In light of the foregoing, 
the Board finds that the evidence reasonably supports a 
finding that service connection for narcolepsy is warranted.  


ORDER

Service connection for narcolepsy is granted.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  As the veteran's claim was filed prior to November 9, 
2000 and was not final as of that date, the VCAA applies in 
this case.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claims and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  The Board notes that the veteran has not been 
informed of the VCAA concerning the issues remaining on 
appeal in compliance with Quartuccio.  See Quartuccio, supra.  
Thus, to satisfy due process, a remand is required.  

The Board notes that the veteran's service medical records 
are incomplete.  He has stated that his records were not sent 
from Saudi Arabia, and that he did not see any service 
medical records when he was sent to Hawaii or to Camp 
Pendleton before his service discharge.  

In addition, the veteran alleges that he has poor hearing due 
to artillery noise exposure in service.  He has also argued 
that exposure to truck noises in service caused his hearing 
loss.  He served in the Persian Gulf and his DD Form 214 
shows that his MOS was tractor trailer operator.  The veteran 
was noted at service discharge to have high frequency hearing 
loss.  In February 1997 a private examiner found that the 
veteran had moderate sensorineural hearing loss.  The veteran 
has not been examined by VA to obtain an audiometric 
evaluation, and to determine if any current hearing loss is 
related to his military service.   

The veteran has testified that he was treated in service for 
skin spots a few months after his return from the Persian 
Gulf.  At his personal hearing before the undersigned in July 
2004, the veteran testified that he was examined by a 
dermatologist, and that the examiner would not release his 
records to him or to VA.  The veteran indicated that the 
examiner identified spots which appear on the veteran's arms 
and legs, and that the examiner was not able to give a 
diagnosis.  The record contains medical findings which 
include ketatoise pilaris, and factitial dermatitis.  

The veteran has claimed that he has a gastrointestinal 
disability that is related to his service-connected 
bronchitis.  An opinion regarding this has not been obtained 
by the RO.  

The veteran has also requested that he be examined by VA to 
assess the manifestations of his service-connected 
bronchitis.  He testified before the undersigned that he has 
changed steroid medication and this should be evaluated in 
conjunction with Diagnostic Code 6602.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  

As part of the notice required under the 
new law, the RO should ask the veteran to 
provide information regarding all medical 
treatment for the disabilities at issue 
here that has not already been made part 
of the record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be permanently 
associated with the claims folder.  If no 
records can be located, this fact should 
be clearly documented in the claims file 
to demonstrate that VA has taken action 
to attempt to locate and obtain any such 
records.  The RO should also have another 
search conducted for the veteran's 
service medical records, personnel 
records, or any other records that would 
have been generated during the veteran's 
service, from all available sources.  If 
service medical records for the veteran's 
service cannot be found, and it is 
determined that further efforts to obtain 
such would be futile, the circumstances 
surrounding the unavailability of the 
records should be explained, to the 
extent possible, and the appellant and 
his representative should be notified of 
this explanation, consistent with 38 
C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims file. The evidence does 
not show that his records were among 
those destroyed in the fire at the NPRC 
in the 1970's, as he was discharged from 
active duty in 1991.

2.  The RO should schedule the veteran 
for a VA audiometric examination, to 
determine whether the etiology of 
appellant's hearing loss can be medically 
ascertained.  All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review in conjunction with the 
examination and the examiner must 
indicate in the examination report that 
this has been accomplished.  After 
reviewing the record and examining the 
appellant, it should be determined if the 
appellant has hearing disability for VA 
purposes, and if so, the etiology should 
be determined if possible.  Specifically, 
if hearing loss is found, it should be 
indicated whether it is the type of 
hearing loss that would reasonably 
attributed to acoustic trauma many years 
ago, or whether it is do to some other 
cause.  The examiner must offer complete 
rationale for all opinions and 
conclusions drawn.  


3.  The RO should schedule the veteran 
for a VA gastrointestinal examination to 
evaluate his digestive system complaints.  
The claims file must be provided to the 
examiner for review, and the examiner 
should indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
performed.  The examiner should offer an 
opinion with complete rationale as to the 
etiology of any gastrointestinal 
disability diagnosed, to include whether 
it is at least as likely as not that any 
diagnosed gastrointestinal disability is 
due to or aggravated by the veteran's 
service-connected bronchitis.  

4.  The veteran should be scheduled for a 
VA dermatology examination.  The claims 
file and a copy of this remand must be 
made available to the examiner for 
review, and the examiner must indicate 
that this has been accomplished in the 
examination report.  All indicated tests 
should be performed.  The examiner should 
indicate if the veteran has a skin 
disorder for which a diagnosis can be 
provided.  

5.  The veteran should be scheduled for a 
VA pulmonary examination.  The claims 
file and a copy of this remand must be 
made available to the examiner for 
review, and the examiner must indicate 
that this has been accomplished in the 
examination report.  All indicated tests 
should be performed.  The examiner should 
indicate the forced expiratory volume in 
one second (FEV-1) and the ration of FEV-
1 to forced vital capacity (FVC).  The 
examiner should note the amount of visits 
to a physician for required care of 
exacerbations, or: intermittent courses 
of systemic (oral or parenteral) 
corticosteroids per year.   

6.  The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

7.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

8.  The RO should then undertake any 
other action required to comply with the 
notice and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issues1 currently on 
appeal, including 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  


Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



